Title: From James Madison to Peder Blicherolsen, 6 June 1803
From: Madison, James
To: Blicherolsen, Peder


Sir
Department of State June 6th. 1803.
I have laid before the President your note of the 4th. inst. signifying your intention to make a visit to your country which your sovereign has permitted, and that Mr. Pederson whose arrival is daily expected will be presented as Chargé d Affaires during your absence. The President has thought proper to make it an occasion as well for assuring his Danish Majesty of the dispositions of the United States so perfectly corresponding with those conveyed in the letter of which you were the bearer, as to express the esteem which your public and personal qualities have inspired. The letter to this effect is herewith committed to your charge. I feel much pleasure sir in being authorized to repeat to you all the sentiments which it contains; and in assuring myself that the candor and cordiallity which I have constantly witnessed in your character and in your functions will give to your interpretations to your Government, a just tendency to strengthen the friendly ties between two nations which have every motive to cultivate a perfect harmony, and to render their intercourse more and more liberal and useful.
I have only to add Sir that Mr. Pederson will be duly received in the characters assigned to him, and my request that you will be pleased to accept my best wishes of every kind with assurances of the great consideration and esteem with which I have the honor to remain Sir Your Mo. ob. & hble. Servt.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosure not found.



   
   Blicherolsen to JM, 3 June 1803.


